CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.285 Page 1 Of 26

UNITED STATES D|STR|CT COURT
EASTERN DlSTRlCT OF |VIICH|GAN
SOUTHERN D|V|S|ON

ADAl\/l COIV||V|UNITY CENTER,

a domestic nonprofit corporation1 a/K/a Civil Action No_ 18-'[3481

ADAl\/l COlVll\/lUN|TY (ACC), a

domestic nonprofit corporation, l-lon. Nancy G. Edmunds
Plaintiff,

V.

C|TY OF TROY, a l\fllchigan municipal
corporation, TROY C|TY COUNCIL, ClTY
OF TROY PLANNING COl\/ll\/llSSlON,
C|TY OF TROY ZON|NG BO/-\RD OF
APPEALS, and DAN|EL AGAUAS, GLEN
CLARK, THOl\/lAS DESl\/lOND, DAV|D
ElSENBACHER, ORESTIS KALTSOUN[S,
PADl\/lA KUPA, DAVE L)D\l\llBEl:QT1 J/-\lVlES
lVlCCAULEY, individually and in their official
capacities as members of the TROY ZON|NG
BOARD OF APPEALS,

Defendants.

DEFENDANTS'ANSWER TO VER|F|ED CONIPLA|NT AND
REQUEST FOR lNJUNCTlVE REL|EF; REL|ANCE ON JURY
DENIAND; AND AFF|RMATIVE DEFENSES

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.286 Page 2 Of 26

ANSWER TO VER|F|ED COMPLAINT AND REQUEST FOR lNJUNCT|VE
RELIEF

Defendants City of Troy, Troy City Council1 City of Troy P|anning
Commission, City of Troy Zoning Board of Appeals, Daniel Agauas, Glen
Clark (Glenn Clark), Thomas Desmond, David Eisenbacher, Orestis
Kaltsounis, Padma Kupa (Padma Kuppa) Dave Lambert and James
l\/lcCauley answer Plaintlff’s verified complaint and request for lnjunctive

Relief as folloWs:
PARTIES

'l. Defendants lack Knovvledge or information sufficient to form a
belief as to the truth of the allegation.

2. Admit.

3. Defendants admit the Troy City Council adopted the Troy Zonlng
Ordinance. Defendants deny the Troy City Council is a separate
legal entity subject to the jurisdiction of this Court.

4. Denied. The allegation does not correctly state the duties of the
Troy Planning Commission. ill\lsol the Planning Commission is not
a separate legal entity subject to the jurisdiction of this Court.

5. Defendants admit the Troy Zoning Board of Appeals (ZBA) makes

decisions on requests for variances from the provisions of the

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.287 Page 3 Of 26

zoning ordinance but deny the ZBA is a separate legal entity
subject to the jurisdiction on the Court.

6. As to paragraph 6, Defendants admit the individuals named were
members of the ZBA at the time Plaintiff requested variances
Some of the Defendants’ names are incorrect As to the allegation
concerning jurisdiction, that allegation is a conclusion of law for
which no answer is required

JUR|SD|CT|ON AND VENUE

7. Admit.

8. Admit.

9. Denied. This Court has declined supplemental jurisdiction over
P|aintiff’s state law claims.

10. Admit only that the individual Defendants reside in the City of
Troy, and that the municipal defendant is the City of Troy. Deny
that this Court has jurisdiction over the Troy City Council, Troy
Planning Commission, and Troy Zoning Board of Appeals, since
these are not separate legal entities

11. Admit.

12. Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegation

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.288 Page 4 Of 26

13. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

14. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

15. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

16. Admit.

NATURE OF THlS ACT|ON

17. Admit.

18. As to paragraph 18, Defendants deny that the City Troy applies
the zoning ordinance more favorably to commercial businesses
than it does to religious groups or religious institutions

19. As to paragraph 19, Defendants aver the F’laintiff’s requests for
variances were properly denied in accordance with the zoning
ordinance because Plaintiff failed to satisfy the requirements
necessary to obtain a variance

20. Denied. The allegations in paragraph 20 are false.

21. As to paragraph 21, Defendants deny that the City of Troy has
failed to properly enforce its zoning ordinance and master plan.

22. Denied. The allegations in paragraph 22 are false.

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.289 Page 5 Of 26

23. Denied. The allegations in paragraph 23 are false.

BACKGROUND

24. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

25. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

26. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

27. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

28. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

29. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

30. Denied. The allegations in Paragraph 30 are false.

31. As to paragraph 3'l, Defendants aver the City’s assessing
records reveal there are 59 properties in the City that are classified
as houses of worship. Defendants lack knowledge or information

sufficient to form a belief as to the remaining allegations because

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.290 Page 6 Of 26

the records do not specify the specific religion practiced at each
house of worship.

32. Denied, The allegations in paragraph 32 are false.

33. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

34. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

35. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

THE PROPOSED PROPERTY

36. As to paragraph 36, Defendants lack knowledge or information
sufficient to form a belief as to the truth ofthe allegation
Defendants further aver the property that is the subject of this
cause of action is located at 3635 Rochester Road and not 3565
as stated in paragraph 36.

37. Defendants admit the allegations With regard to the property
located at 3635 Rochester Road.

38. As to paragraph 38, Defendants admit there is an existing

building located on the property that is a restaurant Defendants

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.291 Page 7 Of 26

lack knowledge or information sufficient to form a belief as to the
truth of the remaining allegations

39. Defendants admit that the existing building was formerly a
Designer Shoe VVarehouse. Defendants lack knowledge or
information sufficient to form a belief as to the truth of the
remainder of the allegation

40. Denied. The allegations in Paragraph 40 are false.

4'|. As to paragraph 4'l, Defendants admit the zoning ordinance
does not define “storage." Defendants further aver “use type
classification” is a building code term and not related to the zoning
ordinance

42. Admit.

43. Denied. The allegations in paragraph 43 are factually incorrect.
The B-3 zoning classification was eliminated in 2011. The subject
property is not located in a form based zoning district, and
therefore, the building form C type and section 5.03B of the zoning
ordinance are not applicable

44. Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegation

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.292 Page 8 Of 26

45. Defendants admit that parking spaces for restaurants are
permitted to be within the 30 foot rear yard setback. Defendants
lack knowledge or information sufficient to form a belief as to the
truth of the remaining allegations.

46. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

47. Denied. According to the City’s assessing records, the land
area is 'l.55 acres and the building is 20,773 square feet.

OVERVlEW

48. Defendants admit that under Troy’s zoning ordinance, facilities
used as a place of worship must comply with section 6.21 of the
zoning ordinance and that frontl side, and rear setbacks shall be a
minimum of fifty feet. Defendants deny the allegations related to
subsection F of section 6.21 because the provisions of that
subsection are not accurately stated in paragraph 48.

49. Admit.

50. Admit.

51. Denied. The current version of the zoning ordinance took effect
in 2011. There have been revisions to the zoning ordinance as

well.

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.293 Page 9 Of 26

52. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation However, Defendants admit
the existing building1 without modification could not be used as a
place of worship in compliance With the zoning ordinance in the
absence of approved variances_

53. Denied. The Plaintiff chose to pursue using the subject
property as a place of worship when Plaintiff knew the existing
building and its location could not comply with the provisions of the
zoning ordinance applicable to places of worship.

54. As to paragraph 54, Defendants admit only that Plaintiff’s initial
submittals of its application for variances in l\/lay 2018 were not
accepted because of deficiencies Plaintiff sought relief that was
not authorized under the zoning ordinance and because Plaintiff
referenced zoning ordinance provisions that were not applicable

55. Denied. The allegations in paragraph 55 are false

56. Defendants admit the Plaintiff‘s revised application for
variances was accepted in l\flay 2018, and a public hearing on the
variance requests was held before the ZBA on June 19, 2018.

57. Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegation

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.294 Page 10 Of 26

58. As to paragraph 58, the Defendants admit the Plaintiff has
accurately quoted only a part of section 15.04 E(1) of the zoning
ordinance There are several other provisions that are applicable
to a zoning ordinance variance request and must be read in
totath.

59. Denied. The ZBA is not required to authorize variances The
ZBA is authorized to grant variances if it is satisfied all the criteria
for the approval of a variance have been established Plaintiff has
cited only one of the applicable criteria required to be satisfied

60. As to paragraph 60, Defendants admit Plaintiff has accurately
quoted some of the provisions of section 15.04(2)(a) _ (e) but did
not include all the provisions of subsection 15.04(2)(a)1 and further
clarifies that all provisions must be satisfied before a variance can
be granted

61. As to paragraph 61, Defendants deny that Plaintiff has
accurately quoted section 15.05(2) of the zoning ordinance

62. As to paragraph 62, Defendants admit Plaintiff made an
argument it was entitled to a variance but deny that Defendants
demonstrated entitlement to justify the granting of the requested

variances

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.295 Page 11 Of 26

63. Denied. The allegations in paragraph 63 are false

64. As to paragraph 64, Defendants deny that there were
irregularities but admit that there was open deliberation prior to
the decision

65. Denied. The ZBA does not have a president Assuming
Plaintiff’s allegations involve comments made by the Chairperson
of ZBA, the allegations do not accurately state what was said by
the Chairperson and the allegations are a complete
mischaracterization of the intent and purpose of those comments
Defendants further deny the Chairperson intended to improperly
influence any of the other board members or that there was any
bias

66. Denied. The ZBA was not advised to ignore RLU|PA.
Furthermorel Defendants deny that RLU|PA requires a relaxation
of the zoning requirements The ZBA was advised to apply the
standards that are applicable to all variance requests

67. Defendants admit the variance requests were unanimously
denied because Plaintiff failed to meet its burden to show it met all
of the criteria that would justify the grant of a variance As to the

allegation that the ZBA did not comply with the zoning ordinance

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.296 Page 12 Of 26

that allegation is denied because it is false As to the allegation
the ZBA did not assert a compelling government interest for
denying the variance there was no requirement to do so When
denying Plaintiff’s requested variances

68. Denied. The allegations in paragraph 68 are false

69. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

70. Paragraph 70 is a conclusion of law for which no answer is
required

71. Denied. The allegations in paragraph 71 are false

72. Denied. The allegations in paragraph 72 are false

73. Denied. The allegations in paragraph 73 are false

74. Denied. The allegations in paragraph 74 are false

75. As to paragraph 75, Defendants admit a place of Worship is a
permitted use of the subject property under Troy’s zoning
ordinance

76. Defendants lack knowledge or information sufficient to form a
belief as to the truth of the allegation

77. Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegation

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.297 Page 13 Of 26

78. Paragraph 78 is a conclusion of law for which no answer is
required Defendants aver, however, the authority of a zoning
board of appeals to grant variances under the l\/lichigan Zoning
Enabling Act is permissive and not mandatory

79. Denied. The allegations set forth in paragraph 79 are false

80. Denied. The allegations set forth in paragraph 80 are false

COUNT l
VlOLATlON OF RELIG|OUS LAND USE AND
lNSTlTUTlONAL|ZED PERSONS ACT jRELlGIOUS EXERC|SE)
(AS TO OFFlClAL CAPAC|TY DEFENDANTS ONL\Q

81. Defendants incorporate its answers to paragraphs 1 - 80 as
though fully set forth in response Unfortunately, Plaintiff’s
Complaint is unclear as to which Defendants committed the
allegations set forth in this Count. To the extent that Plaintiffs are
alleging claims only against the individual Defendants in their
official capacity, which is what the Complaint appears to allege,
the Court dismissed these Defendants in its April 3, 2019 order.

82. Denied. The allegations in paragraph 82 are false

83. Denied. The allegations in paragraph 83 are false

84. Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegation

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.298 Page 14 Of 26

85. Denied. The City’s zoning ordinance does not impose a
substantial burden on Plaintiff’s exercise of lslam within the City.

86. Denied. The City’s zoning ordinance does not impose a
substantial burden on Plaintiff’s exercise of lslam within the City.

87. Denied. The Plaintiff is not entitled to the declaration requested
because the City’s zoning ordinance does not impose a
substantial burden on Plaintiff’s exercise of lslam within the City.

88. Denied. The Plaintiff is not entitled to the issuance of a
permanent injunction because the limitations on the use of the
subject property as set forth in the zoning ordinance are valid and
enforceable

89. Denied. The Defendants have not engaged in any unlawful

actions

COUNT ll
VlOLATlON OF REL|G|OUS LAND USE AND
lNSTlTUTlONAL|ZED PERSONS ACT (DlSCR|NllNAT|ON ON
THE BAS|S OF REL|G|ON) (AS TO OFFlClAL CAPACITY
DEFENDANTS ONLY)
90. Defendants repeat and incorporate paragraphs 1 - 89 of this
answer. Unfortunately, Plaintiff’s Complaint is unclear as to which

Defendants committed the allegations set forth in this Count. To

the extent that Plaintiffs are alleging claims only against the

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.299 Page 15 Of 26

individual Defendants in their official capacity, which is what the
Complaint appears to allegel the Court dismissed these
Defendants in its April 3, 2019 order.

91. Denied. The allegations in paragraph 91 are false

92. Denied. The allegations in paragraph 92 are false

93. Denied. The allegations in paragraph 93 are false

94. Denied. The allegations in paragraph 94 are false

95. /-\s to paragraph 95, Defendants admit the ZBA does not
require community approval as a condition of granting a variance
Defendants deny that Plaintiff has been treated different than other
applicants similarly situated because such allegation is false

96. Denied. Plaintiff is not entitled to the declaration requested
because Defendants have not engaged in any discrimination on
the basis of Plaintiff’s religion

97. Denied. The Plaintiff is not entitled to the issuance of a
permanent injunction because the limitations on the use of the
subject property as set forth in the zoning ordinance are valid and
enforceable

98. Denied. The Defendants have not engaged in any unlawful

actions

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.SOO Page 16 Of 26

COUNT lll
VlOLATlON OF REL|G|OUS LAND USE AND
lNSTlTUTlONAL|ZED PERSONS ACT jEQUAL TERNIS) jAS TO
OFF|C|AL CAPAC|TY DEFENDANTS ONLYj
99. Defendants repeat and incorporate paragraphs 1 ~ 98 of this
answer. Unfortunatelyl Plaintiff’s Complaint is unclear as to which
Defendants committed the allegations set forth in this Count. To
the extent that Plaintiffs are alleging claims only against the
individual Defendants in their official capacity, which is what the
Complaint appears to allege the Court dismissed these
Defendants in its April 3, 2019 order.
100. Denied. The allegations in paragraph 100 are false
101. Denied. The allegations in paragraph 101 are false
102. Denied. The zoning ordinance does not impose and implement
harsh and very restrictive zoning requirements on religious
assemblies and institutions
103. Paragraph 103 is a conclusion of law for which no answer is
required
104. Denied. F’laintiff is not entitled to the declaration requested

because the zoning ordinance does not unconstitutionally

discriminate against Plaintiff.

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.SOl Page 17 Of 26

105. Denied. Plaintiff is not entitled to permanent injunction because
the provisions of the zoning ordinance are valid and enforceable
106. Denied. Defendants’ actions are not unlawful.
COUNT |V
VlOLATlON OF REL|GIOUS LAND USE AND

lNSTlTUTlONAL|ZED PERSONS ACT leNllTATlONS AND
EXCLUS|ONS) (AS TO OFF|C|AL CAPAC|TY DEFENDANTS

Llli

107. Defendants repeat and incorporate paragraphs 1 - 106 of this
answer. Unfortunately, Plaintiff’s Complaint is unclear as to which
Defendants committed the allegations set forth in this Count. To
the extent that Plaintiffs are alleging claims only against the
individual Defendants in their official capacity, which is what the
Complaint appears to allege the Court dismissed these
Defendants in its April 3, 2019 order.

108. Denied. The allegations in paragraph 108 are false

109. As to paragraph 109, Defendants admit a place of worship is a
permitted use in a GB zoning districtl As to the allegation Plaintiff
complied with the standards within section 15.05 and 15.06,
Defendants respond that sections 15.05 and 15.06 do not contain

standards As to the allegation Defendants have limited the ability

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.302 Page 18 Of 26

of Plaintiff to practice its religion in Troy, the allegation is denied

because it is not true.
110. Denied. Plaintiff’s requests for variances were properly denied
in accordance with applicable law.
111. Denied. There are no land use regulations in Troy that
unreasonably limit religious assemblies
112. Denied. Plaintiff is not entitled to the requested declaration
because the denial of the requests for variances did not
unconstitutionally limit or exclude Plaintiff’s free exercise of
religion
113. Denied. Plaintiff is not entitled to a permanent injunction
because the provisions of the zoning ordinance are valid and
enforceable
114. Denied. Defendants have not engaged in any unlawful actions
COUNT V
VlOLATlON OF FIRST AND FOURTEENTH AN|ENDMENT TO
THE UN|TED STATES CONST|TUTION (FREE EXERC|SE OF
REL|GION - 42 USC §1983)

115_. Defendants repeat and incorporate paragraphs 1 - 114 of this

BHSW€I`.

116. Denied. The allegations in paragraph 116 are false

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.SOS Page 19 Of 26

117. Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegation

118. Denied. The land use regulations in the Troy zoning ordinance
do not impose a substantial burden on Plaintiff’s exercise of lslam.
119. Denied. The land use regulations in the Troy zoning ordinance

do not impose a substantial burden on Plaintiff's exercise of

religion
120. Denied. Plaintiff is not entitled to the declaration requested

because the zoning regulations do not violate Plaintiff’s First and

Fourteenth Amendment rights to its free exercise of religion
121. Denied. Plaintiff is not entitled to a permanent injunction

because the Troy zoning ordinance is valid and enforceable

122. Denied. Defendants’ actions were not unlawful.

COUNT Vl
VlOLATlON OF F|RST AND FOURTEENTH AMENDNIENT TO
THE UN|TED STATES CONST|TUT|ON (ESTABL|SHN|ENT
CLAUSE - 42 USC §1983)

123. Defendants repeat and incorporate paragraphs 1 - 122 of this

BHSWBI`.

124. Denied. The allegations in paragraph 124 are false

125. Denied. The allegations in paragraph 125 are false

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.304 Page 2O Of 26

126. Denied. The allegations in paragraph 126 are false

127. Denied. Plaintiff is not entitled to the requested declaration
because Troy’s zoning ordinance does not violate the
Establishment Clause to the First Amendment and the Fourteenth
Amendment to the Constitution of the United States.

128. Denied. Plaintiff is not entitled to a permanent injunction
because the Troy zoning ordinance is valid and enforceable

129. Denied. Defendants’ actions were not unlawful.

COUNT Vl|
VlOLATlON OF F|RST AND FOURTEENTH AN|ENDN|ENT TO
THE UN|TED STATES CONSTITUTION (FREEDONi OF
SPEECH ~ 42 USC §1983_)

130. Defendants repeat and incorporate paragraphs 1 - 129 of this
answer.

131. Denied. The allegations in paragraph 131 are false

132. Denied. The Defendants have not imposed more stringent
requirements than those imposed by the zoning ordinance

133. Denied. Plaintiff is not entitled to the requested declaration
because Troy’s zoning ordinance does not violate Plaintiff’s right
to free speech.

134. Denied. Plaintiff is not entitled to a permanent injunction

because the Troy zoning ordinance is valid and enforceable

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.SOB Page 21 Of 26

135. Denied. Defendants’ actions were not unlawful.
COUNT Vlll
VlOLATlON OF FlRST AND FOURTEENTH AMENDNIENT TO
THE UN|TED STATES CONST|TUT|ON (FREEDONl OF
ASSENlBLY - 42 USC §198§)
136. Defendants repeat and incorporate paragraphs 1 ~135 of this
answer.
137. Denied. The allegations in paragraph 137 are false
138. Denied. The Defendants have not imposed more stringent
requirements than those imposed by the zoning ordinance
139. Denied. Plaintiffis not entitled to the requested declaration
because Troy’s zoning ordinance does not violate lF’laintiff's First
Amendment right to freedom of assembly
140. Denied. P|aintiff is not entitled to a permanent injunction
because the Troy zoning ordinance is valid and enforceable
141. Denied. Defendants’ actions were not unlawful.
COUNT lX

VlOLATlON OF THE FOURTEENTH AN|ENDNIENT TO THE
UN|TED STATES CONSTITUTION (EQUAL PROTECT|ON - 42

USC §1983|

142. Defendants repeat and incorporate paragraphs 1 -141 of this
answer.

143. Denied. The allegations in paragraph 143 are false

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.306 Page 22 Of 26

144. Denied. The allegations in paragraph 144 are false
145. Denied. P|aintiff is not entitled to the requested declaration
because Troy’s zoning ordinance does not violate Plaintiff's
Fourteenth Amendment right to equal protection of the laws
146. Denied. Plaintiff is not entitled to a permanent injunction
because the Troy zoning ordinance is valid and enforceable
147. Denied. Defendants' actions were not unlawful.
COUNT X

VlOLATlON OF THE FlFTH AN|ENDN|ENT TO THE UN|TED
STATES CONST|TUT|ON (SUBSTANT|VE DUE PROCESS - 42

USC §1983)
148. Defendants repeat and incorporate paragraphs 1 - 147 of this

answer.

149. Admit.

150. Denied. The allegations in paragraph 150 are false

151. Denied. The allegations in paragraph 151 are false

152. Denied. The allegations in paragraph 152 are false

153. Denied. The allegations in paragraph 153 are false

154. Denied. Plaintiff is not entitled to the requested declaration
because the denial of the variances requested by Plaintiff did not
violate the Fifth Amendment to the Constitution of the United

States.

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.SO? Page 23 Of 26

155. Denied. P|aintiff is not entitled to a permanent injunction
because the Troy zoning ordinance is valid and enforceable
156. Denied. Defendants’ actions were not unlawful.

COUNT Vll
STATE LAW CLA|N|S

157. - 165. No answer required because Plaintiff’s state law claims
were dismissed by this Court’s order of December 13, 2018.
WHEREFORE, Defendants pray that Plaintiff’s Complaint be
dismissed in its entirety and that Defendants be awarded costs and

attorney fees

Dated: April 24, 2019 C|TY OF TROY
ClTY ATTORNEY’S OFF|CE

s/Allan T. l\/lotznv (P37580)
Lori Grigg Bluhm (P46908)
Allan T. l\/lotzny (P 37580)
Attorneys for Defendants
500 W. Big Beaver Rd.
Troy, lVll 48084

(248) 524-3320
motznyat@trovmi.qov

REL|ANCE ON JURY DENIAND

Defendants rely on the Jury Demand filed by Plaintiff.

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.SOS Page 24 Of 26

Dated: April 24, 2019 C|TY OF TROY

C|TY ATTORNEY’S OFF|CE

s/Allan T. l\llotznv (P37580)
Lori Grigg Bluhm (P46908)
Allan T. lVlotzny (P37580)
Attorneys for Defendants
500 W. Big Beaver Road
Troy, l\/ll 48084

(248) 524-3320
motznyat@troymi.gov

AFFlRNlAT|VE DEFENSES

The Defendants for their affirmative defenses state as follows:

1.

Plaintiff has failed to state a claim upon which relief may be
granted

The doctrine of governmental immunity precludes Plaintiff’s
requested recovery from Defendants

Plaintiff’s claims under 42 USC § 1983 are barred because there
is no averment that the alleged injury was the direct result of a
custom or policy or practice of the Defendants

Plaintiff’s claims are barred because they lack standing.
P|aintiff’s claims are barred by the equitable doctrine of laches
Plaintiff’s claims are barred by the applicable statute of

limitations

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.SOQ Page 25 Of 26

7. Plaintiff is not entitled to injunctive relief because there is no
evidence of irreparable harm or the lack of an adequate remedy
of |aw_

8. Plaintiff is not entitled to equitable relief due to its own inequitable
conduct

9. Plaintiff failed to exhaust administrative remedies

10. Plaintiff has failed to mitigate its damages

11. Plaintiff’s injuries, if anyl are due to the acts or omissions
of persons or entities other than Defendants
12_ Plaintiff’s claims against Defendants are barred by qualified
immunity.

13. Defendants Troy City Council, Troy Planning Commission, and
ZBA are not entities with the legal capacity to be sued

14. The Complaint fails to allege specific facts which identify
personal involvement by the individual Defendants

15. Plaintiff’s Constitutional claims are barred because they lack a
vested interest in the subject property.

16. Defendants assert all other affirmative defenses that may

become known after discoveryl

CaSe 2218-CV-13481-NGE-APP ECF NO. 11 filed 04/24/19 Page|D.310 Page 26 Of 26

Dated: April 24, 2019

C|TY OF TROY
C|TY /-\TTORNEY’S OFF|CE

s/Allan T. l\/lotznv (P37580)
Lori Grigg Bluhm (P46908)
Allan T. l\/lotzny (P 37580)
Attorneys for Defendant
500 W. Big Beaver Rd
Troyl l\/ll 48084

(248) 524-3320
motznvat@trovmi.qov

Certificate of Service

l hereby certify that on April 24, 2019l l electronically filed Defendant

City of Troy’s Answer to Complaint and Affirmative Defenses using the ECF

system which will send notification of such filing to all parties of record using

the ECF system.

Dated: Apri| 24, 2019

C|TY OF TROY
C|TY ATTORNEY’S OFF|CE

s/Allan T. lVlotznv (P37580)
Lori Grigg Bluhm (P46908)
Allan T. |V|otzny (P 37580)
Attorneys for Defendants
500 VV. Big Beaver Rd
Troy, lVll 48084

(248) 524-3320
motznvat@trovmi.qov

